Citation Nr: 0324819	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952 and from November 1953 until his retirement in August 
1970.  He died in October 1984.  The appellant is his widow.

By rating decision dated in May 1985, the Regional Office 
(RO) denied the appellant's claim for service connection for 
the cause of the veteran's death.  She was notified of this 
decision and of her right to appeal by a letter dated later 
that month, but a timely appeal was not received.  Recently, 
she submitted additional evidence seeking to reopen her claim 
for service connection for the cause of the veteran's death.  
In a rating action dated in August 2000, the RO concluded 
that the veteran's death was not related to service, and 
confirmed and continued the previous denial.  The appellant 
appealed this determination to the Board of Veterans' Appeals 
(Board) which, by decision dated in January 2003, concluded 
that the additional evidence submitted was new and material, 
and reopened the claim.  However, the Board found that the 
evidence, in its entirety, failed to establish that the 
veteran's death was related to service.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order dated April 21, 2003, vacated that part of the Board's 
decision that denied service connection for the cause of the 
veteran's death.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  However, the United States Court of Appeals 
for the Federal Circuit held in Kuzma v. Secretary of 
Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) that 
Section 3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does 
not apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
However, the VA is not precluded from providing notice to the 
appellant and his representative of the information and 
evidence necessary to substantiate the current claims for VA 
benefits and which specific evidence, if any, the claimant is 
expected to obtain and submit, and which specific evidence 
will be retrieved by VA.

Additional evidence has been obtained and associated with the 
claims folder.  In a statement dated in May 2003, R. J. 
Dougherty, M.D., reviewed at least some of the service 
medical records, the autopsy report and a statement from 
another private physician.  He noted that electrocardiograms 
performed prior to the veteran's retirement from service were 
normal, and that the electrocardiogram conducted in March 
1970 was not consistent with an old myocardial infarction.  
He concluded he did not find any evidence in the records of 
symptoms of coronary artery disease prior to 1984.  
Subsequently, Dr. Dougherty wrote in a June 2003 letter that 
it was his opinion that the coronary artery disease that 
resulted in the veteran's death by myocardial infarction 
preceded his discharge from service.  He did not provide any 
explanation for the revision of his opinion.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the appellant a 
letter which informs her of what specific 
information and specific medical or lay 
evidence, not previously submitted, that 
is necessary to substantiate her claim, 
and which notifies the appellant of which 
specific evidence, if any, the claimant 
is expected to obtain and submit, and 
which specific evidence will be retrieved 
by VA.

2.  The RO should contact Dr. Dougherty 
and request that he furnish the basis for 
his opinion expressed in his June 2003 
letter that the veteran's coronary artery 
disease was present during service.  

3.  The RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




